Citation Nr: 0402880	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  00-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for low back 
disability. 

2.  Entitlement to assignment of a higher disability rating 
for service-connected cutaneous nerve injury, lateral right 
thigh.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1970 to 
March 1972.

The issue of entitlement to service connection for lower back 
disability comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
1999, a statement of the case was issued in February 2000, 
and a substantive appeal was received in March 2000.  

The issue of entitlement to assignment of a higher disability 
rating for service-connected cutaneous nerve injury, lateral 
right thigh comes before the Board on appeal from an October 
2000 rating decision by a RO of VA.  A notice of disagreement 
was received in December 2000, a statement of the case was 
issued in September 2001, and a substantive appeal was 
received in November 2001.  The veteran testified at a 
personal hearing at the RO in March 2000 and March 2002.  The 
veteran failed to report for a Board hearing at the RO, 
scheduled in April 2003, without any indication of good cause 
for his failure to appear, and he has not otherwise expressed 
a desire to reschedule that hearing.      


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Although the RO indicated in a June 2002 supplemental 
statement of the case that the veteran was informed of the 
VCAA during a personal hearing at the RO in March 2002, the 
Board is unable to find that the veteran was afforded proper 
VCAA notice.  Failure to adequately show compliance with VCAA 
notice requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003).      

Further, in view of the RO's initial determination that 
service connection was warranted for a scar on the right 
thigh and the subsequent determination that the disability 
involved a nerve injury, consideration must be given to 
whether separate ratings are warranted.  See generally 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Additionally, if it is determined that a separate rating for 
the right thigh scar is warranted, then it should be noted 
that the diagnostic criteria for rating disabilities of the 
skin were recently revised, effective August 30, 2002.  67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been advised 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The RO should then review the record 
and determine if the benefits sought can 
be granted.  All applicable diagnostic 
criteria related to the service-connected 
right thigh disability should be 
considered, and the RO should also 
determine if separate ratings are 
warranted for the right thigh scar and 
the right thigh nerve injury.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




